EXHIBIT 10.2


HEALTHTRONICS, INC.
RESTRICTED STOCK AWARD AGREEMENT


         This Restricted Stock Award Agreement (the “Agreement”), made as of the
____ day of ________, 20____ (the “Grant Date”) by and between HealthTronics,
Inc. (the “Company”) and ___________ (the “Grantee”), evidences the grant by the
Company of an Award of Restricted Stock (the “Award”) to the Grantee on such
date and the Grantee’s acceptance of the Award in accordance with the provisions
of the Company 2004 Equity Incentive Plan, as amended or restated from time to
time (the “Plan”). The Company and the Grantee agree as follows:


                1.        Basis for Award. This Award is made under the Plan
pursuant to Section 9 thereof.


                2.        Stock Awarded.


                (a)        The Company hereby awards to the Grantee, in the
aggregate, __________ (_______) Shares (“Restricted Stock”), which shall be
subject to the restrictions and conditions set forth in the Plan and in this
Agreement.


                (b)        Each certificate issued in respect of the Restricted
Stock shall be registered in the Grantee’s name and deposited by the Grantee,
together with a share power endorsed in blank, with the Company and shall bear
the following (or a similar) legend:


                  
                  

“ THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED
IN THE HEALTHTRONICS, INC. 2004 EQUITY INCENTIVE PLAN AND THE RESTRICTED STOCK
AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND HEALTHTRONICS,
INC. IN RESPECT OF SUCH STOCK. ”


At the expiration of the restrictions, the Company shall redeliver to the
Grantee (or the Grantee’s legal representative, beneficiary or heir) share
certificates for the Restricted Stock deposited with it without any legend
except as otherwise provided by the Plan, this Agreement or as otherwise
required by applicable law. The Grantee shall have the right to receive
dividends on and to vote the Restricted Stock while it is held in custody except
as otherwise provided by the Plan. Notwithstanding the foregoing, the Company
shall retain custody of all securities or other property (other than regular
cash dividends) distributed by the Company in respect of the Restricted Stock
(“Retained Distributions”) subject to the restrictions set forth in this
Agreement and such Retained Distributions shall be subject to the same
restrictions on terms and conditions as are applicable to such Restricted Stock.


                (c)        Except as provided in the Plan or this Agreement, the
restrictions on the Restricted Stock covered by this Agreement are that the
stock will be forfeited by the Grantee and all of the Grantee’s rights to such
stock shall immediately terminate without any payment or consideration by the
Company, in the event of any sale, assignment, transfer, hypothecation, pledge
or other alienation of such Restricted Stock made or attempted, whether
voluntary or involuntary, and if involuntary whether by process of law in any
civil or criminal suit, action or proceeding, whether in the nature of an
insolvency or bankruptcy proceeding or otherwise.




--------------------------------------------------------------------------------

                3.        Vesting. The restrictions described in Section 2 of
this Agreement will lapse with respect to ____________ of the Restricted Stock
on the _______ anniversary of the Grant Date, with respect to _______ of the
Restricted Stock on the _________ anniversary of the Grant Date, and with
respect to ____________ of the Restricted Stock on the _______ anniversary of
the Grant Date, provided the Grantee is still employed by the Company (or any
Parent or Subsidiary) on such vesting dates. All restrictions will lapse with
respect to 100% of the Restricted Stock upon Grantee’s death, separation from
service due to Disability, termination of employment by the Company without
Cause (provided that the Grantee has a written employment agreement with the
Company, and the Grantee’s employment agreement with the Company defines “Cause”
and provides rights to the Grantee in respect of a termination without cause
under such employment agreement), or termination of employment by the Grantee
for Good Reason (provided that the Grantee has a written employment agreement
with the Company, and the Grantee’s employment agreement with the Company
provides for a termination of employment by the Grantee for Good Reason (as
defined in such employment agreement)). If the Grantee ceases to be employed by
the Company (or any Parent or Subsidiary) for any other reason at any time prior
to the vesting dates, the unvested Restricted Stock shall automatically be
forfeited upon such cessation of service.


                4.        Compliance with Laws and Regulations. The issuance and
transfer of Restricted Stock shall be subject to compliance by the Company and
the Grantee with all applicable requirements of securities laws and with all
applicable requirements of any stock exchange on which the Restricted Stock may
be listed at the time of such issuance or transfer. The Grantee understands that
the Company is under no obligation to register or qualify the Restricted Stock
with the Securities and Exchange Commission (“SEC”), any state securities
commission or any stock exchange to effect such compliance.


                5.        Tax Withholding.


                (a)        The Grantee agrees that, subject to clause 5(b)
below, no later than the date as of which the restrictions on the Restricted
Stock shall lapse with respect to all or any of the Restricted Stock covered by
this Agreement, the Grantee shall pay to the Company (in cash or to the extent
permitted by the Administrator, Restricted Stock held by the Grantee whose Fair
Market Value on the day preceding the date the Restricted Stock vests is equal
to the amount of the Grantee’s tax withholding liability) any federal, state or
local taxes of any kind required by law to be withheld, if any, with respect to
the Restricted Stock for which the restrictions shall lapse. The Company or its
affiliates shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to the Grantee any federal, state or local
taxes of any kind required by law to be withheld with respect to the shares of
Restricted Stock.


                (b)        If the Grantee properly elects, within thirty (30)
days of the Grant Date, to include in gross income for federal income tax
purposes an amount equal to the Fair Market Value as of the Grant Date of the
Restricted Stock granted hereunder pursuant to Section 83(b) of the Code, the
Grantee shall pay to the Company, or make other arrangements satisfactory to the
Administrator to pay to the Company in the year of such grant, any federal,
state or local taxes required to be withheld with respect to such Restricted
Stock. If the Grantee fails to make such payments, the Company or its affiliates
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to the Grantee any federal, state or local taxes of
any kind required by law to be withheld with respect to such Restricted Stock.




--------------------------------------------------------------------------------

                6.        No Right to Continued Employment. Nothing in this
Agreement shall be deemed by implication or otherwise to impose any limitation
on any right of the Company or any of its affiliates to terminate the Grantee’s
employment at any time.


                7.        Representations and Warranties of Grantee. The Grantee
represents and warrants to the Company that:


                (a)        Agrees to Terms of the Plan. The Grantee has received
a copy of the Plan and has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions. The Grantee
acknowledges that there may be adverse tax consequences upon the vesting of
Restricted Stock or disposition of the Restricted Stock once vested, and that
the Grantee should consult a tax adviser prior to such time.


                (b)        Cooperation. The Grantee agrees to sign such
additional documentation as may reasonably be required from time to time by the
Company.


                8.        Adjustment Upon Changes in Capitalization. In the
event of a Change in Capitalization under Section 14 of the Plan, the
Administrator may make appropriate adjustments to the number and class of shares
relating to Restricted Stock as it deems appropriate, in its sole discretion, to
preserve the value of this Award. The Administrator’s adjustment shall be made
in accordance with the provisions of Section 14 of the Plan and shall be
effective and final, binding and conclusive for all purposes of the Plan and
this Agreement.


                9.        Governing Law; Modification. This Agreement shall be
governed by the laws of the State of Georgia without regard to the conflict of
law principles. The Agreement may not be modified except in writing signed by
both parties.


                10.        Defined Terms. Except as otherwise provided herein,
or unless the context clearly indicates otherwise, capitalized terms used but
not defined herein have the definitions as provided in the Plan. The terms and
provisions of the Plan are incorporated herein by reference, and the Grantee
hereby acknowledges receiving a copy of the Plan. In the event of a conflict or
inconsistency between the discretionary terms and provisions of the Plan and the
provisions of this Agreement, this Agreement shall govern and control.


                11.        Miscellaneous. The masculine pronoun shall be deemed
to include the feminine, and the singular number shall be deemed to include the
plural unless a different meaning is plainly required by the context.




--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of
the date first above written.


                                                     



                                                     
                                                     
                                                     



                                                     


                                                     
                                                      HEALTHTRONICS, INC.



By:                                                               
              
Name:                                                                         
Title:                                                               
           



GRANTEE


By:                                                                 
            
Name:                                                                         



--------------------------------------------------------------------------------